Title: General Orders, 12 December 1778
From: Washington, George
To: 


  
    Head-Quarters Rariton [N.J.] Saturday December 12th 1778.
    Parole RamapawC. Signs Rariton Ringwood—
    
  
  At a General Court-Martial held at Elisabeth-Town December 5th 1778—by order of Major Genl Lord Stirling Coll Shreve President, Major John Conway of the 4th Jersey Regiment was tried for wilfully  
    
    
    
    and insolently countermanding the orders of Coll Ogden then Commandant of the Brigade; After due deliberation, the Court are of Opinion that Major Conway wilfully countermanded Coll Ogden’s order, but that he did not insolently do it and that Majr Conway as Officer of the day had a right to countermand Coll Ogden’s order; For though Colonel Ogden was commanding Officer of the Brigade, yet he was not of the Post: The Court are further of opinion that Major John Conway be acquitted with honor.
The Commander in Chief confirms the opinion of the court—Major Conway to be released from his Arrest.
